Exhibit 10.5



 
LSI CORPORATION
 
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
On the grant date (the “Grant Date”) shown on the attached Notice of Grant of
Stock Option (the “Notice of Grant”), LSI Corporation granted you a Nonqualified
Stock Option under the LSI Corporation 2003 Equity Incentive Plan (the “Plan”)
covering the number of shares of LSI common stock indicated on the Notice of
Grant. The Notice of Grant and this agreement collectively are referred to as
the “Agreement”. Capitalized terms that are not defined in this agreement or the
Notice of Grant have the same meaning as in the Plan.
 
1. Grant of Option. LSI has granted you a nonqualified stock option to purchase,
on the terms set forth in this Agreement and the Plan, all or any part of the
Number of Shares shown on the Notice of Grant. The option is not an incentive
stock option as defined in Section 422 of the Internal Revenue Code.
 
2. Exercise Price. The price per Share at which you can purchase LSI common
stock under this option (the “Exercise Price”) is the Exercise Price shown on
the Notice of Grant.
 
3. When the Option Becomes Exercisable. Except as otherwise provided in this
Agreement, the option becomes exercisable with respect to the numbers of Shares
and on the dates shown on the Notice of Grant. You may not exercise any portion
of your option that is not exercisable. Your right to exercise the option will
terminate on the Expiration Date shown on the Notice of Grant or earlier if
provided in this Agreement or in the Plan.
 
4. Effect of Your Termination of Service.
 
                       (a) Termination of Service. Except as provided in
paragraph 4(b) or 4(c), if you have a Termination of Service for any reason,
your right to exercise any portion of your option that is exercisable on the
date of your Termination of Service will terminate 90 days after that date or,
if earlier, the Expiration Date shown on the Notice of Grant.
 
                       (b) Death or Disability. If you have a  Termination of
Service because you die or become totally disabled, any portion of your option
that was exercisable on the date of your Termination of Service will remain
exercisable until the earlier of 12 months from that date and the Expiration
Date shown on the Notice of Grant.
 
                       (c) Discharge for Misconduct.  If you have a Termination
of Service because of your Misconduct (as defined below), your right to exercise
this option will terminate immediately when your service ends.  "Misconduct"
means (i) willful breach or neglect of duty; (ii) dishonesty; (iii) being under
the influence of drugs (except to the extent medically prescribed) while on duty
or on LSI premises (or those of an Affiliate); (iv) conduct endangering, or
likely to endanger the health or safety of another employee, any other person or
the property of LSI or an Affiliate; (v) your violation of LSI's Standards of
Business Conduct, or (vi) conviction of, or plea of nolo contendere to, a
felony.
 
                       (d) A leave of absence or an interruption in service
(including an interruption during military service) authorized or acknowledged
by LSI will not be deemed a Termination of Service. 
 
5. Who Can Exercise the Option.  Except as otherwise determined by the Committee
in its sole discretion, during your lifetime, only you can exercise your option.
 
6. Your Option is Not Transferable.  Except as otherwise provided in this
Agreement, you may not sell, transfer, pledge, assign, hypothecate or otherwise
dispose of your option or your rights under this Agreement (whether by operation
of law or otherwise) and your option shall not be subject to sale under
execution, attachment or similar process.  Upon any attempt to sell, transfer,
pledge, assign, hypothecate or otherwise dispose of your option, or of any
rights under this Agreement, or upon any attempted sale under any execution,
attachment or similar process, your option will terminate immediately.
 
7. Exercise Procedure. To exercise this option, you must give notice of exercise
and pay the exercise price in such form and at such, time, place and/or manner
as LSI may designate. When LSI deems it necessary or desirable for regulatory
reasons, LSI may require that when you exercise this option, you must
simultaneously sell the shares you purchase.
 
8. Tax Withholding and Payment Obligations. If LSI determines that it will
withhold or collect any Tax Obligations as a result of your option, you must
make arrangements satisfactory to LSI to satisfy all withholding and/or
collection requirements and you may not exercise this option until you do so.
You acknowledge that you have the ultimate liability for any and all Tax
Obligations imposed on you and that LSI (a) makes no representations or
undertaking regarding treatment of those Tax Obligations; and (b) does not
commit to take any action to reduce or eliminate your liability for Tax
Obligations. To the maximum extent permitted by law, LSI has the right to retain
without notice from amounts payable to you, amounts sufficient to satisfy any
Tax Obligations that LSI determines has not or cannot be satisfied through other
means. By [signing the Notice of Grant] [accepting this Award], you expressly
consent to any additional cash withholding under this paragraph 8.
 
9. Suspension of Exercisability.
 
(a) If at any time LSI determines that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority, is necessary or desirable as a condition of the purchase
of Shares hereunder, this option may not be exercised, in whole or in part,
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
LSI.  LSI shall make reasonable efforts to meet the requirements of any such
state, federal or foreign law or securities exchange and to obtain any such
consent or approval of any such governmental authority.
 
(b) LSI may designate times when you cannot exercise this option in connection
with corporate events such as a stock split, reverse stock split,
reclassification, spin-off, merger or change-in-control transaction. If the
option is scheduled to expire during one of those periods, you will need to
exercise the option before that period begins.
 
10. No Rights of Stockholder.  You will not have any of the rights of a
stockholder of LSI in respect of any of the Shares issuable upon exercise of
this option until those Shares are delivered to you or deposited in your account
at LSI’s designated broker.
 
11. Address for Notices.  Any notice to be given to LSI under this Agreement
must be in writing and addressed to LSI Corporation, Attn: Stock Administration
Department, Mailstop D-206, 1621 Barber Lane, Milpitas, CA 95035, or such other
address as LSI may designate in writing.
 
12. Maximum Term of Option.  Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.
 
13. Plan Governs.  In the event of a conflict between this Agreement and the
Plan, the Plan will govern.
 
14. Captions.  The captions in this Agreement are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
 
15. Agreement Severable.  If any provision in this Agreement is held invalid or
unenforceable, that invalidity or unenforceability will not be construed to have
any effect on the remaining provisions of this Agreement.
 
16. Modifications.  This Agreement constitutes the entire understanding of the
parties on the subjects covered. Modifications to this Agreement can be made
only in writing by an authorized officer of LSI.
 
17. Governing Law.  This Agreement is governed by the laws of the state of
Delaware, United States, without regard to principles of conflict of laws.
 
18. Electronic Delivery.  LSI may, in its sole discretion, deliver any documents
related to this Award, including materials relating to its Annual Meeting of
Stockholders, by electronic means or request your consent to participate in the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through any on-line or
electronic system established and maintained by LSI or another third party
designated by LSI.
 
19. Committee Actions. All actions taken and all interpretations and
determinations made by the Board or its delegate will be final and binding on
you, LSI and all other interested persons. No member of the Board and no
delegate will have any personal liability for any action, determination or
interpretation made with respect to the Plan or this Agreement.
 
20. Data Privacy. If you reside outside the United States:
 
(a)  
You understand that LSI may hold certain personal information about you,
including but not limited to your name, home address and telephone number, date
of birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in LSI, details of all
options or any other entitlements to shares awarded, canceled, purchased, or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan ("Personal Data");

 
(b)  
You consent to the collection, use, processing, and transfer, in electronic or
other form, of Personal Data by LSI and its Affiliates for the exclusive purpose
of implementing, administering or managing your participation in the Plan and to
the extent required in connection with LSI’s financial reporting.

 
(c)  
You understand that Personal Data may be transferred to any third parties
assisting LSI in the administration of the Plan or involved in LSI’s financial
reporting.

 
(d)  
You understand that the recipients of Personal Data may be located outside your
country of residence, and that the recipient’s country may have different data
privacy laws and protections than your country of residence.

 
(e)  
You authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering or managing your participation in the Plan, including any transfer
of Personal Data as may be required for the administration of the Plan and/or
any subsequent transfer of Shares to your account at a brokerage firm and in
connection with LSI’s financial reporting.

 
(f)  
You understand that Personal Data will be held only as long as necessary to
implement, administer or manage your participation in the Plan.

 
(g)  
You understand that you may, at any time, review the Personal Data, require any
necessary amendments to Personal Data or withdraw the consents herein in writing
by contacting LSI.

 
(h)  
You understand that withdrawing your consent may affect your ability to
participate in the Plan.

 

 


 
 

--------------------------------------------------------------------------------

 
